Citation Nr: 1640384	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  14-18 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for hypertension, claimed as secondary to diabetes mellitus type II.

5.  Entitlement to service connection for diabetes mellitus type II, claimed as due to herbicide exposure.

6.  Entitlement to service connection for erectile dysfunction (ED), claimed as secondary to diabetes mellitus type II.

7.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder (MDD).


REPRESENTATION

Appellant represented by:	John Dorrity, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service in the Army from August 1967 to April 1970.

In May 2016, he testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of the hearing is of record. 

The issues of entitlement to service connection for tinnitus and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran sustained a low back injury and experienced low back pain during active service; however, no chronic low back disease was shown.  The current low back disorder was manifested many years after service separation and is not related to service, to include the in-service back injury.

2.  The Veteran was exposed to loud noise and sustained acoustic trauma during service.
 
3.  A right ear hearing loss disability for VA compensation purposes has not been shown.

4.  Chronic symptoms of left ear sensorineural hearing loss were not shown during service, continuously since service, or manifest to a compensable degree within one year of service separation; the current left ear sensorineural hearing loss disability was first manifested many years after service separation and is not causally or etiologically related to service.

5.  The Veteran was not exposed to herbicide agents during service.

6.  Diabetes mellitus was not shown during service, was not shown to a compensable degree within one year of service, and symptoms of diabetes were not continuous since service; a current diagnosis of diabetes mellitus is not causally or etiologically related to service.

7.  Hypertension and ED were not shown in service and manifested many years after service and are not related to service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  Bilateral hearing loss was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).

3.  Hypertension was not incurred in or aggravated by service, nor is it secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2016).

4.  Diabetes mellitus type II was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

5.  ED was not incurred in or aggravated by service, nor is it secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with lumbar degenerative disc disease, left ear sensorineural hearing loss, hypertension, diabetes type II, and ED.  Sensorineural hearing loss (as an organic disease of the nervous system) and diabetes mellitus type II are "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to those service connection appeals.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Hypertension is a "chronic disease" under 38 C.F.R. § 3.309(a); however, the Veteran does not contend, and the evidence does not suggest, that hypertension was manifested until many years after service or is related to service.  ED is not a "chronic disease" under 38 C.F.R. § 3.309(a).   For these reasons, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable with respect to the service connection appeals for hypertension and ED in this particular case.  Walker, 708 F.3d at 1331.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic diseases in service, subsequent manifestations of the same chronic diseases at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  	

In addition, where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss as an organic disease of the nervous system and diabetes mellitus type II, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be granted for disability which is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

Service Connection for Low Back Disorder

The Veteran contends that the current low back disorder, diagnosed as degenerative disc disease, is related to a back injury sustained during service.  At the Board hearing, he testified that he sustained back injury in service and received treatment for low back pain at that time.  

After review of all the lay and medical evidence of record, the evidence is at least in equipoise on the question of whether the Veteran sustained a low back injury and experienced low back pain during service.  The service treatment records, which are complete, show no report, complaint, diagnosis, or treatment for a low back injury; however, a service treatment note dated in October 1967 reveals that he received treatment for pain in the lower back.  In consideration thereof, and resolving reasonable doubt in his favor, the evidence supports a finding that there was a low back injury and symptoms of low back pain were manifested during service. 

Nonetheless, the weight of the evidence is against a finding of low back disease during active service.  With the exception of the one-time treatment of back pain in October 1967, the service treatment records are absent of complaint, report, diagnosis, or treatment for the low back during the Veteran's period of active service.  The July 1967 Report of Medical History noting occasional back spasms occurred before service entrance.  

At service separation, the spine and musculoskeletal system were clinically evaluated as normal, and the Veteran denied having back problems.  See March 1970 service separation examination report (noting that the spine and musculoskeletal system were clinically evaluated as normal); see also March 1970 service report of medical history (answering "No" when asked if he then had or had ever had back trouble of any kind); April 1970 Statement of Medical Condition (affirming that there had been no change in his medical condition since the service separation examination).  Because this lay and medical evidence was recorded contemporaneous to service, it is likely to accurately reflect his physical state at service separation.  

At the Board hearing, the Veteran reported a second back injury during service; however, the account is assigned lesser probative value in light of the complete service treatment records showing only one incident of treatment for low back pain, a normal spine at service separation, his denial of back problems at service separation, and other statements he made during the course of this appeal indicating only one in-service back injury.  See, e.g., July 2010 written statement (noting a back injury in service).  

A second back injury is a condition that would likely have been recorded during service if it had occurred.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803 (7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803 (7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  

Next, the weight of the evidence is against a finding that the low back disorder is causally or etiologically related to service.  The earliest indication of low back problems after service is approximately in 1980, 10 years after service separation and when the Veteran sustained a post-service back injury while moving furniture at his house.  

The approximate 10-year period between complaint of symptoms of low back disorder and service is one factor in this case, in the context of other factors (that include denial of back symptoms at service separation, negative clinical findings at service separation, and post-service back injury at the time of the onset of current back symptoms) that weighs against a finding of service incurrence, to include on a presumptive basis.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).

Further, after review of the record and interview and examination of the Veteran, the September 2010 VA examiner opined that the current low back disorder was not related to service.  The examiner reasoned that the in-service back injury could not be the cause of the current back disability because the Veteran was basically pain-free for over 10 years.  The examiner added that, if the back pain was due to the incident in service, the Veteran would have had almost constant back pain from service separation up until 1980, which was not the case.  

Because the examiner had adequate facts and data on which to render an informed opinion, reported and relied on accurate facts that included recognition of in-service low back injury, and provided adequate rationale for the medical opinion, the September 2010 VA medical opinion is of significant probative value.  There is no competent medical opinion to the contrary of record. 

Although the Veteran has asserted that the current low back disorder was related to service, he is a lay person and does not have the requisite medical expertise to diagnose degenerative disc disease or render a competent medical opinion regarding its cause where the facts show treatment for an in-service back injury in October 1967, no other in-service treatment for the back for the remainder of active service, and no low back symptoms manifested until many years after service at the time of a post-service back injury.  

Degenerative disc disease is complex, involves unseen systems processes and disease processes that are not observable by the five senses of a lay person, and is diagnosed only by X-ray or similar specific specialized clinical testing; therefore, under the facts presented in this case, the Veteran is not competent to diagnose degenerative disc disease or opine as to its etiology.  

For these reasons, the Veteran's lay opinion is of lesser probative value and is outweighed by the negative September 2010 VA medical opinion.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL injury is too "medically complex" for lay diagnosis); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury). 

In consideration of the foregoing, the preponderance of the lay and medical evidence weighs against the claim of service connection for a low back disorder; therefore, the appeal must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Bilateral Hearing Loss

In addition to the laws and regulations outlined above, for purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Where a current disability due to hearing loss is present, service connection can be granted for a hearing loss disability where the veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).

The Veteran contends that he has a bilateral hearing loss disability as a result of acoustic trauma sustained during active service.   He asserts that he was exposed to the loud noise of small arms fire, vehicles, and aircraft during service.

Right Ear Hearing Loss

After review of the lay and medical evidence of record, the Veteran does not have a current right hearing loss "disability" as defined by the VA regulatory criteria at 38 C.F.R. § 3.385.  At the December 2010 VA audiology examination, pure tone thresholds, in decibels, were recorded as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
30
20

The speech recognition score with the Maryland CNC Test was 98 percent for the right ear.  The December 2010 VA medical examiner noted that right ear hearing loss was not disabling at any frequency level from 500 Hz to 8000 Hz.  

There is no indication that the December 2010 audiometric results are unreliable or otherwise inadequate.  Additionally, the Veteran has not alleged, and the evidence does not otherwise indicate, that there has been a material change in hearing loss since the December 2010 VA audiology examination.  

The auditory threshold at each frequency level for the right ear from 500 Hz to 4000 Hz is less than 40 decibels, the auditory threshold is not 26 decibels or greater (i.e., 30 decibels) at the three or more frequency levels for the right ear, and the speech recognition score is not less than 94 percent for the right ear; therefore, the hearing impairment demonstrated by the right ear does not meet that regulatory criteria for a right ear hearing loss "disability" as defined by VA regulatory criteria at 38 C.F.R. § 3.385.   

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007) (recognizing the disability could arise at any time during the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (recognizing disabilities that occur immediately prior to filing of a claim).  

Because a right ear hearing loss disability as defined by the VA regulatory criteria at 38 C.F.R. § 3.385 is not demonstrated in this case, disability benefits are not warranted for right ear hearing loss.  

Left Ear Hearing Loss

As an initial matter, the Veteran was exposed to loud noise (i.e., suffered acoustic trauma) during active military service.  He has competently reported being exposed to the loud noise of vehicles and aircraft without hearing protection while serving in Thailand.  The DD Form 214 shows that he served with a military occupational specialty (MOS) of construction draftsman and heavy vehicle driver, and his competent lay account of having been exposed to loud military noise is consistent with the circumstances, conditions, and hardships of his service and is, therefore, credible and of significant probative value.  

That said, the weight of evidence is against finding that chronic symptoms of left ear sensorineural hearing loss were manifested during service.  The service treatment records are complete and show no complaint of, report of, diagnosis of, or treatment for hearing problems during service.  On the March 1970 service separation Report of Medical History, the Veteran checked "No" when asked if he then had or had ever had any ear, nose, or throat trouble or hearing loss.  In April 1970, he affirmed that there had been no change in his condition since the March 1970 service separation examination. 

At the March 1970 service separation examination, left ear hearing demonstrated a 40 decibel loss at the 500 Hz frequency level, which indicates a left ear hearing loss disability during service; however, the weight of the evidence shows that the audiometric finding during service is unrelated to the current left ear sensorineural hearing loss.  

Of note, a December 2010 VA examiner considered the audiometric finding noted at service separation and opined that the threshold shift demonstrated at the 500 Hz frequency level for the left ear was not consistent with noise-induced hearing loss.  The examiner explained that the left ear hearing loss demonstrated at the 500 Hz level during service was, instead, consistent with other variables such as poor headphone placement or noise in the test environment.  

The examiner noted that the left ear hearing loss at the 500 Hz frequency level demonstrated during service was temporary as the current hearing in the left ear was better.  The examiner added that the other frequency levels from 1000 Hz to 4000 Hz, which were the frequencies most susceptible to noise, did not show a left ear hearing loss or a shift in hearing during service.  

The December 2010 VA examiner has medical expertise and training in the area of audiology, had sufficient facts and data on which to base the medical opinion, and provided adequate rationale for the medical opinion; therefore, the December 2010 medical opinion addressing the significance of the 40 decibel loss for the left ear at the 500 Hz frequency level recorded at service separation is of significant probative value.  

Therefore, the weight of the evidence is against finding that continuous symptoms of left ear sensorineural hearing loss were manifested since service, including to a compensable degree within one year of service separation.  The earliest post-service evidence of hearing loss was in 2010, 40 years after service separation.  The 40 year period between service and complaints of hearing loss is one factor that weighs against a finding of service incurrence.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson, 230 F.3d at 1333.  

Further, the weight of the evidence is against a finding that left ear sensorineural hearing loss, which had its onset many years after service separation, is otherwise causally or etiologically related to service.  After considering the Veteran's history of in-service noise exposure and post-service occupational noise exposure as a land surveyor, past and current symptoms of hearing loss as reported, and the audiometric findings shown on examination, the December 2010 examiner opined that the current left ear sensorineural hearing loss was not caused by service.  

As noted above, the audiology examiner explained that the audiometric shift demonstrated at the 500 Hz frequency level at service separation was not consistent with noise-induced hearing loss and, instead, was consistent with other variables such as poor headphone placement or noise in the test environment.  The examiner explained that the 40 decibel loss at 500 Hz recorded at service separation was temporary since current hearing was better and wrote that the remaining audiometric results (i.e., from 1000 Hz to 4000 Hz) at service separation, which were the frequencies most susceptible to noise, did not show a hearing loss nor a shift in hearing.  The examiner added that occasional occupational noise exposure was considered a contributing factor to the Veteran's overall hearing loss.  

The December 2010 VA medical opinion is based on an accurate history and supported by adequate rationale; therefore, it is of significant probative value.  There is no medical opinion to the contrary of record.  Although the Veteran has asserted that he has a left ear sensorineural hearing loss disability caused by noise exposure during service, he is a lay person and does not have the requisite medical expertise to diagnose hearing loss or render a competent medical opinion regarding its cause when, as here, symptoms first began many years after service separation.  

The etiology of hearing loss is a medical etiological question dealing with the origin and progression of the Veteran's auditory (nervous) system, and a hearing loss disability is diagnosed primarily on objective clinical findings and audiometric testing; thus, while he is competent to relate symptoms of hearing loss that he experienced at any time, he is not competent to opine on whether there is a link between hearing loss that started after service and active service, including military noise exposure, because such diagnosis requires specific medical knowledge and training in audiology.  The VA audiologist who has such expertise and conducted the December 2010 examination provided a negative medical opinion on the question of whether the current left ear sensorineural hearing loss is related to service.  

In consideration of the foregoing, the preponderance of the lay and medical evidence that is of record weighs against the service connection appeal for left ear sensorineural hearing loss; therefore, service connection for left ear sensorineural hearing loss must be denied.  

Service Connection for Diabetes Mellitus Type II

In addition to the laws and regulations outlined above, in order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, a veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 (or was otherwise exposed to an herbicide agent during active service); (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and 
(3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

If a veteran was exposed to a herbicide agent during active military, naval, or air service, the certain diseases shall be service-connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  The list of diseases associated with exposure to certain herbicide agents includes diabetes mellitus type II.  See 38 C.F.R. § 3.309(e).  

The Veteran contends that the current diabetes mellitus type II is related to herbicide exposure (i.e., Agent Orange exposure) during his service in Thailand.  He seeks service connection on this basis.

After review of the lay and medical evidence of record, the evidence demonstrates that the Veteran did not sustain an injury or disease of the endocrine system during service, did not experience chronic symptoms of diabetes mellitus in service, that diabetes mellitus did not manifest to a compensable degree within one year of separation from service, and that symptoms of diabetes mellitus were not continuous after service separation.  

First, service treatment records are complete and show no complaints, diagnoses, or treatment related to diabetes mellitus, and the Veteran does not contend that he experienced diabetes symptoms in service, or continuously after service, or that diabetes manifested to a compensable degree within one year of service.  Rather, he reported that diabetes mellitus was manifested in approximately 2001, 31 years after service separation, testifying at the hearing that diabetes mellitus was diagnosed approximately 10 to 15 years before.  There is no actual evidence of record which indicates that the diabetes mellitus was incurred in service other his unsupported lay assertion that diabetes mellitus type II, which was manifested many years after service, is related to herbicide exposure during service. 

In this case, the weight of the evidence is against a finding of exposure to herbicide agents during service.  The Veteran was stationed in Thailand from January 1969 to April 1970 and served as a construction draftsman and heavy vehicle driver during his Thailand service.  The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases (RTAFB) of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  This applies only during the Vietnam Era, from February 28, 1961 to May 7, 1975.  See VBA Manual M21-1, IV.ii.1.H.5.b.

The weight of the evidence shows no service along the base perimeter of a RTAFB so that herbicide exposure may be presumed.  Although the Veteran has alleged that he drove heavy vehicles and unloaded loads of cargo while stationed in Thailand, and the evidence shows that he served as a heavy vehicle driver for a period of time during service, his military duties as a construction draftsman and a heavy vehicle driver would not have required him to cross frequently the perimeter into the areas that had been sprayed with herbicide agents so that herbicide exposure may be presumed.  He testified at the Board hearing that he only went around the perimeter of the bases to visit friends, which provides evidence against finding that perimeter service was part of his duties during his Thailand service.   

On the May 2014 VA Form 9, the Veteran wrote that his duties while stationed in Thailand included guard duty around the perimeter of the bases about twice per month, as well as driving officers around the base perimeter; however, he provided a very different account at the Board hearing.  At the Board hearing, he testified that he did not patrol or perform security on the perimeters of the bases where he was stationed in Thailand and specifically stated that such duties were not his job.  

Because the Veteran provided inconsistent statements during the course of the appeal regarding the alleged service on the perimeter of Thailand bases, and service near the perimeter is not consistent with the military occupational specialties of construction draftsman and heavy vehicle driver, his unsupported lay account of service along the perimeter of the bases in Thailand are assigned lesser probative value.  This also applies to his statements that frequently went to the base perimeter to visit guard friends while serving in Thailand.  

With no in-service injury or disease or even an event in service such as herbicide exposure, there is nothing in service to which the current diabetes could be related.  Diabetes mellitus type II was not incurred in service, nor did it manifest to a compensable degree within one year following the Veteran's separation from service.  The preponderance of the evidence is against a finding of exposure to an herbicide agent in service, and no nexus has been established between the current disability and service.  For these reasons, the service connection for diabetes mellitus type II is not warranted on either a presumptive or direct basis.

Service Connection for Hypertension and ED

The Veteran contends that hypertension and ED were caused or aggravated by the diabetes mellitus type II.  This is his sole contention and he has advanced no other theory of entitlement to service connection.  

The evidence of record does not otherwise indicate that the currently-diagnosed hypertension or ED, which were first manifested many years after service separation, are causally or etiologically related to service; therefore, the Board need not address whether service connection is warranted for hypertension and ED on a direct basis or hypertension on a presumptive basis as a chronic disease.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).  Accordingly, the analysis below is focused solely on the theory of secondary service connection, the only theory of entitlement that has been advanced by the Veteran and raised by the record.  

After review of the lay and medical evidence of record, the evidence weighs against finding that service connection for hypertension, or ED is warranted on a secondary basis.  Significantly, the Veteran is not service connected for any disabilities.  For reasons explained above, service connection is denied for diabetes mellitus type II.  Because ED was attributed to the nonservice-connected disability of diabetes mellitus by the May 2011 VA examiner, and the Veteran contends only that hypertension was caused or permanently worsened by the nonservice-connected diabetes mellitus type II, the weight of the evidence is against the claims; therefore, service connection for hypertension and ED on a secondary basis must be denied.  For these reasons, the appeals are denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the June 2010 and April 2011 notice letters sent prior to the initial denial of the claims, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that he needed to submit to substantiate the claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on his behalf in support of the claims.  

The RO further informed him how VA determines the rating and effective date once service connection is established.  In consideration of the foregoing, the VCAA notice requirements were fully satisfied prior to the initial denial of the claims, and there is no outstanding duty to inform him that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeals.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeals, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeals have been obtained or otherwise submitted.

The RO provided the Veteran with VA examinations in September 2010, December 2010, and May 2011.  The examination reports include all relevant findings and medical opinions needed to evaluate fairly the appeals.  The examiners considered an accurate history of the claimed disabilities as provided through interview of the Veteran and review of the record, as well as his subjective complaints as it related to the current symptomatology and its effects on daily life and performed thorough examinations; therefore, the examiners had adequate facts and data regarding the history and condition of the claimed disabilities when providing the medical opinions.  

For these reasons, the medical examination reports are adequate, and there is no need for further medical examination or medical opinion with respect to the issues adjudicated herein.  He was also provided with a hearing that was compliant with the requirements of Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, all relevant facts were properly and sufficiently developed in this appeal, and no further development is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a low back disorder is denied.

Service connection for bilateral hearing loss is denied.

Service connection for hypertension, claimed as secondary to diabetes mellitus type II, is denied.

Service connection for diabetes mellitus type II, claimed as due to herbicide exposure, is denied.

Service connection for ED, claimed as secondary to diabetes mellitus type II, is denied.


REMAND

Tinnitus.  The issue of service connection for tinnitus is remanded for a supplemental VA medical opinion.  The December 2010 VA audiology examiner provided no medical opinion on the question of whether tinnitus was related to service.

PTSD/MDD.  The issues of service connection for PTSD and MDD are remanded for an attempt to corroborate the claimed stressor events of being subject to a guerrilla attack with mortar fire and gunfire at the Udorn Air Force Base (AFB) in December 1969 and witnessing the unloading of dead soldiers from planes, at the U-Tapao AFB in December 1969 when the Veteran served as a heavy vehicle driver with the 519th Transportation Battalion.  No attempt to corroborate the claimed stressor events has been made.    

Accordingly, the issues of service connection for tinnitus, PTSD, and MDD are REMANDED for the following actions:

1.  Obtain a supplemental medical opinion from the December 2010 VA audiology examiner (or another appropriate medical professional, if the examiner is unavailable).  Another medical examination is not necessary unless needed to provide the requested opinion.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  

Based on review of the appropriate records, the examiner should state, for each diagnosis, an opinion as to whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that tinnitus had its onset during service or was otherwise causally or etiologically related to service, to include any symptomatology, event, or incident therein.  The examiner should explain the answer.  

For the purpose of providing the medical opinion, the examiner should assume that the Veteran has current tinnitus.  See May 2010 VA Form 21-526 (reporting tinnitus).  

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based should be set forth in the report. 

2.  Attempt to corroborate the Veteran's claimed stressor events of (1) being subject to a guerrilla attack with mortar fire and gunfire at the Udorn AFB in December 1969 and (2) witnessing the unloading of dead soldiers from planes at the U-Tapao AFB in December 1969 when he served as a heavy vehicle driver with the 519th Transportation Battalion.  

Provide all pertinent information, to include copies of personnel records, units of assignment, and stressor statements in order to verify the claimed stressor event.  If either stressor event cannot be verified, so state for the record.

3.  If, and only if, the Veteran's alleged stressor(s) stressors) is/are verified, provide a VA examination to determine the nature and etiology of the claimed acquired psychiatric disorder.

All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  

Based on review of the appropriate records, the examiner should state, for each psychiatric diagnosis, an opinion as to whether it is as likely as not (i.e., to at least a 50 percent degree of probability) that any current psychiatric disorder had its onset during service or was otherwise causally or etiologically related to service, to include any stressor event therein for which there has been corroboration.  The examiner should explain the answer.  

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based should be set forth in the report. 

4.  Thereafter, readjudicate the remanded issues.  If any benefits sought on appeal remain denied, provide the Veteran and the representative with a supplemental statement of the case.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


